Citation Nr: 1613810	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  09-20 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for arthritis of the thoracolumbar spine.

2.  Entitlement to a rating in excess of 10 percent for degenerative disc disease (DDD) of the cervical spine.

3.  Entitlement to a rating in excess of 10 percent for residuals of a right medial meniscectomy.

4.  Entitlement to a rating in excess of 10 percent for residuals of a right distal fibular fracture.

5.  Entitlement to an increased  rating for arthritis of the right hip, rated noncompensable prior to December 14, 2010, and 10 percent from December 14, 2010.

6.  Entitlement to an increased rating for arthritis of the left hip, rated noncompensable prior to December 14, 2010, and 10 percent from December 14, 2010.

7.  Entitlement to a rating in excess of 10 percent for hypertension.

8.  Entitlement to an increased rating for psychological factors affecting physical condition, rated 10 percent  prior to October 18, 2010 and 30 percent from October 18, 2010.

9.  Entitlement to a rating in excess of 10 percent for hiatal hernia.

10.  Entitlement to a compensable rating for residuals of right inguinal hernia repair.

11.  Entitlement to a rating in excess of 10 percent for a right inguinal herniorrhaphy scar.

12.  Entitlement to a compensable rating for loss of erectile power associated with hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. J. In, Counsel

INTRODUCTION

The Veteran served on active duty from April 1964 to April 1967 and from October 1982 to August 1992.  He also had additional service in the Air Force Reserve and Naval Reserve.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2007 and January 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware.

After the Veteran s claims for increased ratings were denied by the RO in the September 2007 rating decision, by the January 2008 rating decision the RO established service connection and assigned a separate, noncompensable rating for a right inguinal herniorrhaphy scar associated with the Veteran's service-connected residuals of right inguinal hernia repair from November 27, 2007.  See Esteban v. Brown, 6 Vet App 259, 261 (1994) (separate disabilities arising from a single disease entity are to be rated separately).  In an April 2008 statement, the Veteran expressed disagreement with the RO's determinations in both rating decisions, and the present appeal ensued.

In a March 2009 Decision Review Officer (DRO) decision, the RO increased the rating assigned for the Veteran's service-connected right inguinal herniorrhaphy scar from a noncompensable rating to 10 percent disabling, effective from March 23, 2007-the date that the Veteran's filed his claim for an increased evaluation for service-connected residuals of right inguinal hernia repair.  38 C F R § 3 400 (o)(2) (2015).  As this increase does not represent a full grant of the benefits sought, the Veteran's appeal is not abrogated and the matter remains in appellate status.  AB v. Brown, 6 Vet App 35 38 (1993).

In October 2009, the Veteran presented testimony in support of his claims at a hearing at the RO conducted by a DRO.  A transcript of the October 2009 hearing is associated with the record.

In an April 2011 rating decision, the RO increased the rating assigned for the Veteran's service-connected arthritis of the bilateral hips from a noncompensable rating to 10 percent, effective from December 14, 2010.  Accordingly, "staged" ratings were created by this award.  Hart v Mansfield, 21 Vet. App. 505 (2007).  Also as this increase does not represent a full grant of the benefits sought, the Veteran's appeal is not abrogated and the matter remains in appellate status.  AB, 6 Vet App at 38.

In a December 2012 DRO decision, the RO determined that clear and unmistakable error (CUE) was present in the portion of the April 2011 rating decision which assigned a single, 10 percent rating for the Veteran's service connected arthritis of the bilateral hips from December 14, 2010.  Accordingly, the RO bifurcated the Veteran's initial claim seeking a compensable rating for service connected arthritis of the bilateral hips, and separate 10 percent ratings were assigned for arthritis of the right and left hips effective from December 14, 2010.  See Hart, 21 Vet App at 508.

In April 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing testimony is associated with the record.

In July 2012, the Board received from the Veteran a motion to amend the April 2013 hearing transcript which was accompanied by a copy of the hearing transcript with hand written notations from the Veteran.  Later that month, the undersigned VLJ denied the Veteran's motion to amend the April 2013 hearing transcript because the Veteran's assertions did not amount to errors within the meaning of 38 C.F.R. § 20.716 (2015).  Nonetheless, the copy of the April 2013 hearing transcript with the Veteran's hand-written notations has been associated with the claims file, and the Board will proceed with the Veteran's claims noting that his hand written assertions on this transcript are statements in support of his claims.

With respect to the Veteran's thoracic and lumbar spine disabilities, the Veteran was assigned two separate ratings: (1) a 20 percent rating for traumatic arthritis of the lumbar spine under Diagnostic Codes 5010-5237, and (2) a 10 percent rating under Diagnostic Code 5003 for traumatic arthritis of the thoracic spine.  Service connection for thoracic spine was initially granted, in an April 1993 rating decision, effective August 8, 1992.  Regulatory changes amended the VA Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2002), including the rating criteria for evaluating disabilities of the thoracic, lumbar, and cervical spine.  See 67 Fed. Reg. 54345-54349 (Aug. 22, 2002) (effective September 23, 2002); See 68 Fed. Reg. 51454-51456 (Aug. 27, 2003) (effective September 26, 2003).  The change, effective September 26, 2003, renumbered all of the spine diagnostic codes, and provides for the rating of all spine disabilities under a new General Rating Formula for Diseases and Injuries of the Spine, which combined the thoracic spine under the thoracolumbar spine.  38 C.F.R. § 4.71a (2015).  Separate ratings are no longer available for the thoracic spine and the lumbar spine.  Rather, the General Rating Formula for Diseases and Injuries of the Spine currently in place assigns ratings for the thoracolumbar spine, which includes the thoracic spine and the lumbar spine.  Because the Veteran filed his current claim after September 2003, only the new rating criteria are applicable to his claims.  Therefore, the Board has recharacterized the Veteran's claims for increased ratings for spine disability, as listed on the title page, and symptoms associated with both thoracic and lumbar spines must be considered when assigning a single rating for arthritis of the thoracolumbar spine.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to a rating in excess of 10 percent for residuals of a right distal fibular fracture and entitlement to a compensable rating for residuals of right inguinal hernia repair are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's arthritis of the thoracolumbar spine has been manifested by pain productive of limitation of motion, at worst, to 40 degrees of forward flexion, 10 degrees of extension, 20 degrees of bilateral lateral flexion, and 20 degrees of bilateral lateral rotation.  Ankylosis of the entire thoracolumbar spine has not been shown.

2.  The Veteran's DDD of the cervical spine has been manifested by limitation of motion, at worst, to 40 degrees of forward flexion, and a combined range of motion greater than 300 degrees, without muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, or objective findings of neurologic abnormalities. 

3.  The Veteran's right knee meniscectomy has been manifested no more than slight instability.

4.  Prior to December 14, 2010, limitation of motion due to arthritis of hip, or X-ray evidence of arthritis of hip joint was not shown.

5.  From December 14, 2010, the Veteran's arthritis of the bilateral hips has been manifested by pain and flexion limited to 110 degrees; ankylosis, nonunion, malunion, loose motion, false joint, flail joint, flexion limited to less than 45 degrees, or limitation of abduction to less than 10 degrees have not been shown.

6.  The Veteran's hypertension has not been manifested by blood pressure readings with diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.

7.  Prior to October 18, 2010, the Veteran's psychological factors affecting physical condition have been manifested by symptoms productive of functional impairment comparable to occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.

8.  From October 18, 2010, the Veteran's psychological factors affecting physical condition have been manifested by symptoms productive of functional impairment comparable to occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).

9.  The Veteran's hiatal hernia has been manifested by epigastric distress, reflux, heartburn, and mild anemia, with no nausea, vomiting, dysphagia, hematemesis, hematochezia, diarrhea, constipation, melena, or radiation of pain to the upper chest.

10.  The Veteran's right inguinal herniorrhaphy scar has been manifested by minimal tenderness and sensitivity on palpation of the scar, without evidence of keloid formation, ulceration, bleeding, adherence to underlying tissue, elevation or depression, or functional limitation.

11.  The Veteran's loss of erectile power has been manifested by erectile dysfunction, and there is competent medical evidence of record demonstrating deformity of the penis.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for arthritis of the thoracolumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5010-5237 (2015).

2.  The criteria for a rating in excess of 10 percent for DDD of the cervical spine have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5010-5242 (2015).

3.  The criteria for a rating in excess of 10 percent for right knee meniscectomy have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2015).

4.  Prior to December 14, 2010, the criteria for a compensable rating for arthritis of the right hip have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5250, 5251, 5252, 5253, 5254, 5255 (2015).

5.  From December 14, 2010, the criteria for a rating in excess of 10 percent for arthritis of the right hip have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5250, 5251, 5252, 5253, 5254, 5255 (2015).

6.  Prior to December 14, 2010, the criteria for a compensable rating for arthritis of the left hip have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5250, 5251, 5252, 5253, 5254, 5255 (2015).

7.  From December 14, 2010, the criteria for a rating in excess of 10 percent for arthritis of the left hip have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5250, 5251, 5252, 5253, 5254, 5255 (2015).

8.  The criteria for a rating in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2015).

9.  Prior to October 18, 2010, the criteria for a rating in excess of 10 percent for psychological factors affecting physical condition have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9410 (2015).

10.  From October 18, 2010, the criteria for a rating in excess of 30 percent for psychological factors affecting physical condition have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9410 (2015).

11.  The criteria for a rating in excess of 10 percent for hiatal hernia have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7346 (2015).

12.  The criteria for a rating in excess of 10 percent for right inguinal herniorrhaphy scar have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes 7801 to 7805 (in effect prior to October 23, 2008, and from October 23, 2008).

13.  The criteria for a rating of 20 percent, but no higher, for loss of erectile power associated with hypertension have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7522 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA letters issued in May 2007, November 2007, and May 2008 satisfied the duty to notify provisions with respect to the service connection and increased ratings claims, and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating in the event of award of the benefit sought.

The Board concludes that VA's duty to assist has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records and his post service VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Pursuant to the Board's August 2013 remand, the Veteran's treatment records from the Walter Reed Army Medical Center dated from January 2008 to August 2013 have been obtained.  

The Veteran was also provided with VA examinations in May, June, and November 2007, October and December 2010, and in compliance with the Board's August 2013 remand, more recently in January 2015.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  The examiners discussed the history of the Veteran's service-connected disabilities, conducted clinical examinations of the Veteran, and elicited information from the Veteran concerning the functional aspects of his disabilities.  As these examinations included sufficient details as to the current severity of his disabilities, the Board concludes that these examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Under these circumstances, the Board finds that there has been substantial compliance with its August 2013 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the Veteran's RO and Board hearings, the Veteran was assisted at the hearings by an accredited representative from the Veterans of Foreign Wars of the United States.  The representative and the Decision Review Officer (DRO)/Veterans Law Judge (VLJ) solicited information regarding any outstanding evidence pertinent to the claims on appeal and asked questions to ascertain the current severity of the Veteran's service-connected disabilities.  The hearings focused on the evidence necessary to substantiate the Veteran's claims for increased ratings.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran or the representative.  Therefore, the Board finds that, consistent with Bryant, the DRO/VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2015).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2015).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Evaluation of a service-connected disability requires a review of a veteran's medical history with regard to that disorder.  However, the primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  While the entire recorded history of a disability is important for more accurate evaluations, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above. In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Lumbar Spine & Cervical Spine Disabilities

The Veteran service-connected traumatic arthritis of the lumbar spine has been evaluated as 20 percent disabling under the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5237, effective from February 21, 2001.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the rating assigned.  In this case, Diagnostic Code 5010 refers to arthritis, due to trauma, substantiated by X-ray findings, while the more specific Diagnostic Code 5237 refers to lumbosacral strain.

The Veteran is also service-connected arthritis of the thoracic spine, which has been evaluated as 10 percent disabling under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5003, effective from February 21, 2001.  As discussed above, the regulatory change effective September 26, 2003 combined the thoracic spine under the thoracolumbar spine.  38 C.F.R. § 4.71a (2015).

The Veteran's service-connected DDD of the cervical spine with chronic neck pain has been evaluated as 10 percent disabling under the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5242, effective from February 21, 2001.  Diagnostic Code 5010 refers to degenerative arthritis and the more specific Diagnostic Code 5242 refers to degenerative arthritis of the spine.

Diagnostic Code 5010 directs that traumatic arthritis be evaluated as degenerative arthritis under Diagnostic Code 5003.  Diagnostic Code 5003 provides that rating of traumatic arthritis shall be on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  If this results in a noncompensable evaluation, a 10 percent rating is assigned for each major joint or group of minor joints affected.  In the absence of any limitation of motion, involvement of two or more major joints or two or more minor joint groups warrants a 10 percent rating, and the same with occasional incapacitating exacerbations warrants a 20 percent rating.

Diagnostic Codes 5237 and 5242 direct that these conditions be evaluated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  Under the General Rating Formula, at 38 C.F.R. § 4.71a, a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is assigned for forward flexion of the cervical spine to 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assigned for unfavorable ankylosis of the entire (thoracolumbar and cervical) spine.  38 C.F.R. § 4.71a, General Rating Formula.  

These ratings are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Id. 

The General Rating Formula also provides further guidance in rating diseases or injuries of the spine.  Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  Id.  Note (2) provides that, for VA compensation purposes, normal forward flexion of the cervical spine is 0 to 45 degrees, extension is 0 to 45 degrees, left and right lateral flexion are 0 to 45 degrees, and left and right lateral rotation are 0 to 80 degrees.  Normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Note (4) provides that each range of motion measurement is to be rounded to the nearest five degrees.  Note (6) directs to separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Id.

The Veteran underwent a VA examination in June 2007.  The Veteran reported thoracic and low back pain, sharp in nature and radiating into the right leg.  Symptoms bothered him intermittently on a daily basis.  Pain was worse with any bending, better with lying down.  He was currently on medication with some relief and no complaints of side effects.  He denied flare-ups involving the cervical, thoracic or lumbar spine.  He denied bladder or bowel complaints.  He complained of weakness in the back.  He did not use a cane or a brace.  His walking tolerance was two blocks, or 15 minutes.  He was not unsteady.  He was independent with walking and activities of daily living.  He currently worked as a pastor.  He denied any incapacitating episodes regarding the neck or back in the past one year.  His neck pain was aching in nature but symptoms did not radiate.  His neck bothered him approximately 2 days out of 7 days in a week.  He found some relief with rest and massage.  He denied any weakness or numbness.

On physical examination, the Veteran's gait was non-antalgic and he had a normal posture.  There was no obvious asymmetry in the cervical, thoracolumbar spine.  There was tenderness to palpation across the mid thoracic paraspinal musculature, approximately at T4-5 level and tenderness also involving the bilateral upper lumbar paraspinal musculature.  There were no spasms.  Range of motion (ROM) of the cervical spine, with 3 repetitions, consisted of forward flexion to 40 degrees, with no pain complaints; extension to 40 degrees, with no pain complaints; right lateral flexion to 20 degrees, with pain throughout the range; left lateral flexion to 40 degrees, with pain throughout the range; and bilateral lateral rotation to 80 degrees, with no pain complaints.  Range of motion of the thoracolumbar spine, with 3 repetitions, consisted of, flexion to 50 degrees with pain at the end of the range, extension to 10 degrees, with pain throughout the range, bilateral lateral flexion and bilateral lateral rotation to 20 degrees, with pain at the end of the range with lateral flexion; there was no pain with lateral rotation.  

Motor strength testing showed 5/5 in the bilateral upper and lower extremities.  Sensory testing showed decreased sensation along the medial aspect of the right leg compared to the left.  Muscle stretch reflexes were symmetrical in the bilateral upper and lower extremities.  It was noted that there would be some decrease in the range regarding the cervical and thoracolumbar spine due to pain with repetitive use but it was not possible to quantify the exact limitation in degrees.  There was no change due to fatigue, weakness, or incoordination.  Previous X-ray reports showed some narrowing of the C3-4 disk space of the cervical spine, arthritic changes at multiple levels of the thoracic spine, and minimal spondylolysis of L5-S1, with mild arthritic change of the lumbar spine.  The assessments were chronic low back pain with traumatic arthritis, chronic neck pain with DDD, and chronic thoracic pain with arthritis.

A March 2008 magnetic resonance imaging (MRI) of the lumbar spine showed a small left paracentral disk protrusion at L5-S1, which appeared to abut the left S1 nerve root, and mild to moderate degenerative disk and facet changes at L3-4 and L4-5, with diffuse disk bulge and mild facet arthropathy.  A March 2008 MRI of the thoracic spine showed irregular enlargement of the central canal T6 through T10 consistent with syringomyelia; degenerative disk changes, without significant disk protrusion or herniation, from T6-7 through T8-9; abnormal signal in the T9 vertebral body with Schmorl's node and probable hemangioma.

An August 2007 letter stated that after an MRI of the Veteran's spine, it was discovered that he had a syrinx in his spinal cord between T 6-9 levels.

A February 2009 medical record noted no urinary loss of control beyond baseline age-related incontinence.  

An October 2010 VA joints examination report reflected that the Veteran had to give up working as a minister because of his left knee condition.

During a December 2010 VA examination, the Veteran reported chronic thoracolumbar pain.  Thoracolumbar spine range of motion consisted of forward flexion to 40 degrees, extension to 20 degrees, bilateral lateral rotation to 30 degrees, and bilateral lateral flexion to 30 degrees, without pain.  ROM was measured with the use of a goniometer.  DeLuca criteria was applied without additional loss of range of motion due to pain fatigue, weakness or incoordination.  There was no significant history of flares.  It was noted that the Veteran had not been bed-ridden in the last 12 months due to his thoracolumbar spine condition.

The Veteran underwent another VA examination in January 2015.  He reported back pain on a regular basis and taking medications daily for pain, with flare-ups of pain with sweeping the floor, bending, and lifting.  He was not able to drive long distances, ride horses, or play golf.  Range of motion of the thoracolumbar spine consisted of forward flexion to 55 degrees, extension to 30 degrees, bilateral later flexion to 30 degrees, and bilateral rotation to 30 degrees.  The examiner noted that pain was noted on examination, with forward bending, but did not result in functional loss.  The Veteran was able to perform repetitive use testing and there was no additional loss of function or ROM with at least three repetitions.  The examiner noted that pain significantly limited functional ability with repeated use over a period of time and with flare-ups.  Motor strength testing showed 5/5 in the bilateral lower extremities and reflexes examination was normal.  Sensory examination was normal except for decreased sensation in the right foot/toes.  The Veteran did not have any neurologic abnormalities such as bowel or bladder problems or pathologic reflexes, other than radiculopathy of the lower extremity.  He did not have ankylosis or intervertebral disc syndrome (IVDS) of the thoracolumbar spine.  MRI dated April 2014 showed broad-based disk bulge with annular tear at L4-5, with mild central canal stenosis and mild bilateral nerve root canal stenosis.  The examiner found that the Veteran's thoracolumbar spine condition impacted his ability to work due to pain with long-distance driving.

A January 2015 VA cervical spine examination report notes a diagnosis of DDD.  He reported neck pain, which was usually steady with no flare-ups.  The Veteran reported that he developed pain when he reached over his chair to get shoes that lasted for 2 days.  Range of motion of the cervical spine consisted of forward flexion to 45 degrees, extension to 45 degrees, bilateral later flexion to 45 degrees, and bilateral rotation to 70 degrees.  The examiner noted that no pain was noted on examination.  The Veteran was able to perform repetitive use testing and there was no additional loss of function or ROM, with at least 3 repetitions.  The examiner noted that pain significantly limited functional ability with repeated use over a period of time but no further ROM loss was noted.  Motor strength testing showed 5/5 in the bilateral upper extremities and reflexes and sensory examinations were normal.  The Veteran did not have any neurologic abnormalities such radicular pain or radiculopathy, or any other neurologic abnormalities.  He did not have ankylosis or IVDS of the cervical spine.  Imaging test dated January 2015 showed Grade 1 retrolisthesis of C3 on C4 and grade 1 anterolisthesis at C5-6.  There was mild disc narrowing C2-3 and C3-4.  There was multi-level uncovertebral joint and facet disease.  The prevertebral soft tissues were normal.  There was no jumped facet.  The examiner found that the Veteran's cervical spine condition did not impact his ability to work.

After consideration of the pertinent evidence of record, the Board concludes that a rating greater than 20 percent is not warranted for the Veteran's thoracolumbar spine disability.  The Veteran's thoracolumbar spine disability has been manifested by subjective complaints of pain, weakness, and limitation of motion, at most, to 40 degrees of forward flexion, 10 degrees of extension, 20 degrees of bilateral lateral flexion, and 20 degrees of bilateral lateral rotation.  See 38 C.F.R. § 4.71a, General Rating Formula, Diagnostic Code 5237.  Based on the foregoing, a rating greater than 20 percent is not warranted as there is no evidence of 30 degrees or less of forward flexion or ankylosis of the thoracolumbar spine.  Rather, the evidence clearly demonstrates that the Veteran continued to retain motion in his back with at least 40 degrees of forward flexion.  As there was clearly motion, the medical evidence of record simply does not show ankylosis of the entire thoracolumbar spine, required for the assignment of the next higher rating.  See 38 C.F.R. § 4.71a, General Rating Formula; also see Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citations omitted) (defining ankylosis as "immobility and consolidation of a joint due to disease, injury, surgical procedure.").

Based on the evidence described above, the Veteran is also not entitled to a rating in excess of 10 percent for his cervical spine disability for any time on appeal.  The Veteran has consistently had more than 40 degrees of forward flexion, and a combined range of motion greater than 300 degrees.  The evidence does not support a finding neck spasm or guarding, or that his cervical spine disability has muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Thus, the next higher rating of 20 percent is not warranted.  In addition, as the evidence is against a finding of ankylosis, a 30 percent or higher rating is not warranted.

Additionally, the medical evidence of record does not show that the Veteran's thoracolumbar spine or cervical spine disability increased in severity in terms of limitation of motion due to pain.  See 38 C.F.R. §§ 4.40, 4.45; Deluca, 8 Vet. App. at 206.  The Board considered the Veteran's lay assertions that he has increased back pain with bending, lifting, sweeping the floor, and that he was not able to drive long distances.  He denied flare-ups of neck pain.  The Board finds the Veteran's statements to be competent and credible evidence as to symptoms relating to his spine condition.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a lay person is competent to report on that of which he or she has personal knowledge); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Nevertheless, additional limitation of motion due to pain beyond that contemplated by the assigned rating for the Veteran's thoracolumbar or cervical spine disability has not been shown.  The June 2007 VA examiner noted that there would be some decrease in ROM regarding the cervical and thoracolumbar spine due to pain, with repetitive use, but it was not possible to quantify the exact limitation in degrees.  Further, on both June 2007 and January 2015 VA examination, the Veteran was able to perform repetitive use testing but no additional loss of function or ROM was shown.  Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under Diagnostic Codes pertaining to limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain indeed must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Id.  However, the evidence of record does not show additional limitation in the ROM on repetitive use testing.  Accordingly, a disability rating greater than those assigned is not warranted on this basis.

Consideration has been given to an increased rating for the Veteran's thoracolumbar or cervical spine disability under other potentially applicable diagnostic codes.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1995).  Spine conditions may also be rated under Diagnostic Code 5243 for intervertebral disc syndrome (IVDS).  The criteria for IVDS rates the disability according to the number of "incapacitating episodes" suffered per year.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2015).  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).  However, the VA examinations specifically indicate that the Veteran's thoracolumbar and cervical spine disabilities are not manifested by IDVS.  See 38 C.F.R. § 4.71a, General Rating Formula, Diagnostic Code 5243.

Finally, a separate rating may be assigned for any neurologic abnormalities associated with the lumbar spine disability.  38 C.F.R. § 4.71a, General Rating Formula, Note (1) (2015).  The medical evidence reflects no bowel or bladder symptoms impairment beyond baseline age-related incontinence.  The June 2007 and January 2015 VA examination reports reflected that on neurological examination consisting of muscle strength, reflex, and sensory testing, the Veteran had decreased sensation in the right leg.  In this regard, the Board observes that a separate rating of 20 percent for radiculopathy of the right lower extremity associated with traumatic arthritis of the lumbar spine has been assigned from March 23, 2007.

Right Knee & Bilateral Hip Disabilities

A June 2007 VA joints examination noted diagnoses of right knee status post medial meniscectomy and fracture of the right distal tibia.  The Veteran reported that his right knee pain continued to get worse; it was dull in nature and bothered him intermittently on a daily basis.  Symptoms were worse with prolonged standing (his tolerance was 15 minutes) and better with resting.  The Veteran complained of right knee weakness, stiffness, swelling, heat, giving away, and fatigability.  He denied locking or flare-ups.  He had a right knee brace.  Inspection of the right knee revealed no edema, erythema, or warmth.  Range of motion of the right knee, with repetitions, consisted of flexion to 80 degrees, initially, and then to 72 degrees, the next two times, with pain throughout the range.  It was noted that there would be some decrease in the range due to pain.  Extension was normal to 0 degrees.  There was no appreciated ligamentous laxity.  The Veteran did complain of pain with McMurray's testing.  The assessment was status post right medial meniscectomy with degenerative joint disease (DJD).  A May 2007 X-ray showed minimal degenerative changes in the right knee.

A December 2010 VA examination report reflects that the Veteran used a brace for right hip.  He could walk approximately half a block at a stretch with difficulty.  He had chronic pain in the right knee and bilateral hip joints.  He had difficulty bending, pushing, turning, and twisting.  His activities of daily living were independent.  He was no longer working as a pastor and was retired.  The examiner noted that the Veteran would still be able to hold down this type of work in a sedentary position.  On physical examination, the Veteran had swelling in the right knee.  Right knee demonstrated range of motion from 5 degrees to 95 degrees, with pain beginning at the end of range of motion of the right knee.  Both hips had the same range of motion: flexion to 110 degrees, internal rotation to 30 degrees, and external rotation to 30 degrees, with pain beginning at the end of range of motion.  ROM was measured with the use of a goniometer.  DeLuca criteria were applied without additional loss of range of motion due to pain fatigue, weakness or incoordination.  There was mild instability of the right knee condition.  There was no significant history of flares.  The diagnoses were arthritis of the right knee and bilateral hips.

The Veteran underwent a VA knee and lower leg conditions examination in January 2015.  The diagnoses were arthritis of the right knee and fracture of distal fibula.  The Veteran reported a history of right knee meniscectomy in 1961.  Currently, he had intermittent knee pain worsened by activity.  He also reported flare-ups that impacted his walking.  As for any functional loss or impairment, the Veteran reported that he could not bend on knees to do gardening.  Range of motion of the right knee was normal, consisted of flexion to 140 degrees and extension 0 degrees.  There was no pain with weight-bearing but there was medial knee joint pain on palpation.  The Veteran was able to perform repetitive use testing and there was no additional loss of function or ROM with at least three repetitions.  The examiner noted that the examination supported the Veteran's statements describing functional loss with repetitive use over time and during flare-ups.  It was noted that pain significantly limited functional ability with repeated use over a period of time but no further range of motion loss was noted.  Muscle strength testing showed 5/5 with right knee forward flexion and extension.  There was no muscle atrophy.  The Veteran did not have ankylosis.  He had no history of recurrent subluxation, lateral instability, or recurrent effusion.  He also had no history of recurrent patellar dislocation, "shin splints (medial tibial stress syndrome)," stress fractures, chronic exertional compartment syndrome or any other tibial and/or fibular impairment.  The Veteran had a history of right meniscectomy in 1961, but no current symptoms related to this condition.  He regularly used a cane as a normal mode of locomotion.  Imaging test dated January 2015 showed medial and lateral tibiofemoral joint compartments preserved, mild patellofemoral osteophytosis, quadriceps enthesopathy, with no effusion and no fracture.  The examiner found that the Veteran's right leg condition impacted his ability to work because he was unable to kneel down for activities.

The Veteran also underwent a VA hip and thigh conditions examination in January 2015.  The diagnosis was osteoarthritis of the hips.  The Veteran reported hip pain with no flare-ups.  As for any functional loss or impairment, the Veteran reported that activities, including heavy carrying, increased pain.  Range of motion of the bilateral hips consisted of flexion to 110 degrees, extension 20 degrees, abduction to 45 degrees, adduction to 25 degrees, external rotation to 60 degrees, and internal rotation to 40 degrees.  Adduction was not limited such that the Veteran could not cross his legs and the abnormal ROM itself did not contribute to a functional loss.  There was no objective evidence of pain with weight bearing or tenderness on palpation of the joints.  The Veteran was able to perform repetitive use testing and there was no additional loss of function or ROM with at least three repetitions.  The examiner noted that the examination supported the Veteran's statements describing functional loss with repetitive use over time.  It was noted that pain significantly limited functional ability with repeated use over a period of time but no further range of motion loss was noted.  Muscle strength testing showed 5/5 with bilateral hip flexion, extension, and abduction.  There was no muscle atrophy.  The Veteran did not have ankylosis.  The Veteran did not have malunion or nonunion of femur, flail hip joint or leg length discrepancy.  There was no objective evidence of crepitus.  Imaging testing dated January 2015 showed sacroiliac joint degenerative disease, left greater than right.  There was no fracture, dislocation, or focal aggressive osseous lesion.  The examiner found that the Veteran's bilateral hip condition impacted his ability to work due to pain with excess activity.

a. Right Knee Meniscectomy

The Veteran's service-connected right knee meniscectomy has been evaluated as 10 percent disabling under the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5299-5257.  When a particular disability is not listed among the diagnostic codes, a code ending in "99" is used; the first two numbers are selected from the portion of the schedule most approximating a Veteran's symptoms.  38 C.F.R. § 4.27.  In this case, Diagnostic Code 5299 refers to the knee and lower leg disabilities, while the more specific Diagnostic Code 5257 refers to impairment of the knee manifested by recurrent subluxation or lateral instability.  Under Diagnostic Code 5257, where instability is severe, moderate and slight, disability ratings of 30, 20, and 10 are assigned, respectively.  38 C.F.R. § 4.71a.

After reviewing the lay and medical evidence relevant to the rating period on appeal, the Board finds that the weight of the evidence is against a grant of a rating in excess of 10 percent for the right knee meniscectomy manifested by subluxation or instability.  Although the Veteran reported right knee weakness and giving away on the June 2007 VA examination, there was no appreciated ligamentous laxity.  The December 2010 VA examination reported mild instability of the right knee; however, the January 2015 VA examiner indicated that there was no history of recurrent subluxation, lateral instability, recurrent patellar dislocation instability.  This suggests that any instability the Veteran has is not more than slight.  Thus, a rating in excess of 10 percent is not warranted under Diagnostic Code 5257.

Consideration has also been given to increased ratings under other potentially applicable diagnostic codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  In this regard, the Board points out that in an April 2011 rating decision, the RO established service connection for degenerative arthritis of the right knee, a 10 percent initial rating was assigned based on limited motion under 38 C.F.R. § 4.71a, Diagnostic Code 5003, effective from March 23, 2007-the date that the Veteran's filed his claim for an increased rating for service connected residuals of a right medial meniscectomy.  See Esteban v. Brown, 6 Vet App 259, 262 (1994), see also VAOPGCPREC 23-97 (July 1, 1997), VAOPGCPREC 9-98.  However, since the Veteran has not expressed disagreement with the assigned rating or effective date of this award, that matter is not in appellate status.  See Grantham v Brown, 114 F 3d 1156 (Fed Cir 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).

Further, there is no evidence of dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion; or knee ankylosis; or malunion or nonunion of the tibia and fibula.  38 C.F.R. § 4.71A, Diagnostic Codes 5256, 5258, 5262 (2015); also see Johnston v. Brown, 10 Vet. App. 80 (1997) (holding that in the absence of ankylosis VA may not rate a service-connected disorder as ankylosis).  The Veteran did report a history of meniscectomy in 1961.  However, the January 2015 VA examiner noted that there were no current symptoms related to this condition.  Thus, a separate rating for symptomatic, removal of semilunar cartilage is not applicable.  38 C.F.R. § 4.71a, Diagnostic Code 5259 (2015); see also 38 C.F.R. § 4.14 (2015).

b. Arthritis of the Hips Prior to December 14, 2010

A June 2007 VA joints examination report notes that when asked about arthritis of his hips the Veteran denied this condition; the examiner offered no further comment.  In a June 2009 statement, the Veteran denied the fact that he denied having arthritis in his hips during the June 2007 VA examination.  He claimed that he had been treated for hip arthritis at the Walter Reed Army Medical Center and that facility has his X-rays records.  However, the Veteran's records from the Walter Reed Army Medical Center records dated from March 1997 to August 2013 do not show treatments for any hip condition.  Those records reflect that the Veteran has been regularly treated at that facility for numerous medical conditions but both the current problem list and the past medial history do not include any hip condition, including hip arthritis.  The only references to the Veteran's hip are dated March, April, and June 2008, and February 2009 and note that "no hip weakness was observed bilaterally." 

To the extent that the Veteran is claiming that he had any limitation of motion due to bilateral hip arthritis prior to December 14, 2010, the Board finds that limitation of motion was not objectively confirmed as there simply were no clinical findings of painful motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Further, the record does not include X-ray evidence of hip arthritis.  In fact, there is no record any hip condition prior to December 14, 2010.  As such, a compensable rating for arthritis of either hip is not warranted.


c. Arthritis of the Hips From December 14, 2010

The evidence of record from December 14, 2010 shows that the Veteran's bilateral hip arthritis is manifested primarily by pain with no flare-ups and limited motion.  The current 10 percent ratings assigned for each hip joint contemplate flexion of the thigh limited to 110 degrees.  A higher rating under diagnostic code 5252 requires evidence demonstrating flexion limited to 30 degrees.  Such is not shown by the evidence.  Rather, examinations during the rating period reveal flexion, at worst, limited to 110 degrees.  The Board also notes that the VA examination reports conducted in December 2010 and January 2015 indicate range of motion of the bilateral hips in all planes to be consistent with the assigned 10 percent rating.  Specifically, range of motion have consisted of flexion to no less than 110 degrees, extension to 20 degrees, abduction to 45 degrees, adduction to 25 degrees, external rotation to no less than 30 degrees, and internal rotation to no less than 30 degrees.

The Board has also considered other diagnostic codes pertinent to rating of the hips; however, there is no evidence of ankylosis, flail joint, nonunion or malunion of the femur, false joint, or loose motion that might allow for a higher rating under Diagnostic Code 5250, 5251, 5252, 5253, 5254, or 5255.  38 C.F.R. § 4.71a, Diagnostic Codes 5250, 5251, 5252, 5253, 5254, 5255.  In fact, the January 2015 VA examination report specifically indicates that the Veteran does not have ankylosis, malunion or nonunion of the femur, or flail hip joint.  

The Board acknowledges that the Veteran has experienced functional impairment and pain.  See DeLuca, 8 Vet. App. at 206.  However, neither the lay nor medical evidence reflects the functional equivalent of limitation of motion required to warrant the next higher ratings.  The Board therefore finds that the currently assigned ratings are appropriate for the Veteran's bilateral hip disability.

Hypertension

The Veteran's service-connected hypertension is evaluated under the provisions of 38 C.F.R. § 4.104, Diagnostic Code 7101.  Under Diagnostic Code 7101, hypertensive vascular disease, hypertension, and isolated systolic hypertension warrant a 10 percent rating with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum rating for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is warranted with diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.  A 40 percent is warranted for diastolic pressure predominantly 120 or more.  A maximum 60 percent rating is warranted for diastolic pressure predominantly 130 or more. 38 C.F.R. § 4.104, Diagnostic Code 7101 (2015).

The medical evidence of record includes numerous blood pressure readings relevant to this issue.  For the purpose of reporting these blood pressure readings, the systolic blood pressure reading will be listed first, followed by a slash, and the diastolic blood pressure reading will be listed last.

Walter Reed Army Medical Center treatment records reveal blood pressure readings of 129/80 mmHg in February 2008, 131/82 and 131/61 mmHg in March 2008, 119/71 and 112/72 mmHg in April 2008, 132/75 mmHg in May 2008, 157/91 and 129/60 mmHg in June 2008, 131/72 mmHg in July 2008, 116/74 mmHg in August 2008, 137/85 mmHg  in September 2008, 140/87 mmHg in October 2008, 118/72 mmHg in November 2008, 102/74 mmHg in December 2008, 128/85 mmHg in November 2009, 109/73 mmHg in October 2010, 158/92 mmHg in February 2011, 98/56 mmHg in October 2011, 126/70 and 120/70 mmHg in November 2011, 128/81 mmHg in January 2012, 124/70 mmHg in June 2012, 118/76 mmHg in July 2012, 124/73 mmHg in January 2013, 95/66 mmHg in February 2013, 138/87 and 125/81 mmHg in May 2013, 144/80 and 166/105 mmHg in August 2013.

A May 2007 VA examination report noted the Veteran's history of hypertension since 1992 and myocardial infarction about 15 years ago and cerebrovascular accident about 8 years ago.  It was noted that his blood pressure was currently under good control with medication.  On examination, the Veteran's blood pressure readings were 106/59 mmHg, 101/60 mmHg, and 102/59 mmHg.

During a November 2007 VA examination, the Veteran's blood pressure readings were 130/78 mmHg, 126/72 mmHg, and 120/70 mmHg.

During a January 2015 VA examination, the Veteran's blood pressure readings were 138/89 mmHg, 120/70 mmHg, and 118/68 mmHg.  It was noted that the Veteran did not have a history of diastolic blood pressure elevation to predominantly 100 or more.  The examiner found that the Veteran's hypertension did not impact his ability to work.

A disability rating in excess of 10 percent is not warranted for the Veteran's hypertension.  The medical evidence of record includes 38 separate blood pressure readings over the rating period of the appeal.  None of these blood pressure readings show a systolic pressure of 200 or more or diastolic pressure reading of 110 or more at any time during the pendency of this appeal.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.  As diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more has not been shown, a disability rating in excess of 10 percent for hypertension is not warranted.

Psychological Factors Affecting Physical Condition

The Veteran's service-connected psychological factors affecting physical condition under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Codes 9410.  Ratings are assigned according to the degree of occupational and social impairment resulting from manifestations of the disability at issue.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Under the provisions for rating psychiatric disorders, a 10 percent disability rating is assigned when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.

A 30 percent disability rating is assigned when there is evidence of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating requires evidence of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting; inability to establish and maintain effective relationships.).  Id.

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including (if applicable) those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  See Mauerhan, 16 Vet. App. 436.  Within the DSM-IV, Global Assessment Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  While not determinative, a GAF score is highly probative as it relates directly to the veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

According to DSM-IV, a GAF score ranging from 31-40 reflects some impairment in reality testing or communication (e.g., speech is at times illogical, obscure or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A GAF score of 41-50 reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g. no friends, unable to keep a job).  GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61-70 denotes some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score of 71-80 indicates that, if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).

a. Prior to October 18, 2010

A May 2007 VA examination shows that on psychiatric examination, the Veteran was appropriately dressed, and had unremarkable psychomotor activity and speech.  He was cooperative and friendly.  His affect was normal and his mood was anxious.  His attention and orientation was intact.  His thought process and thought content were unremarkable, with no delusions.  He understood the outcome of his behavior and that he had a problem.  He had no sleep impairment, hallucinations, inappropriate behavior, obsessive/ritualistic behavior, panic attacks, homicidal or suicidal thoughts, or episodes of violence.  His impulse control was good.  He was able to maintain minimum personal hygiene and there was no problem with activities of daily living.  His memory was normal.  He was capable of managing financial affairs.  His usual occupation was noted as military work for 35 years; he was currently employed full time.  The diagnosis was relational problem due to a general medical condition, and a GAF score of 75 was given.  The examiner noted that the Veteran's mental disorder signs and symptoms resulted in deficiencies in family relations and mood, but not in judgment, thinking or work.  The examiner found that there was no reduced reliability and productivity, occasional decrease in work efficiency, or intermittent periods of inability to perform occupational tasks due to mental disorder symptoms; rather, the mental disorder symptoms were transient or mild and decreased work efficiency and ability to perform occupational task only during periods of significant stress.

The psychiatric findings on VA examination in May 2007 show that the Veteran was fully oriented, his affect was normal, his thought content and thought process were unremarkable.  His memory and impulse control were good.  His GAF score was 75, which is indicative of transient symptoms and expectable reactions to psychosocial stressors.  The Veteran was employed full time.  Moreover, the examiner commented that the Veteran's mental symptoms did not result in reduced reliability and productivity, occasional decrease in work efficiency, or intermittent periods of inability to perform occupational tasks.  Indeed, no significant mental symptoms were reported other than "relational problem due to a general medical condition."  Consequently, the evidence prior to October 18, 2010 warrants a 10 percent rating, as it does not show psychological factors affecting physical condition resulted in symptomatology similar in frequency, severity, or duration to those symptoms listed for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).

b. From October 18, 2010

An October 18, 2010 VA examination shows that on examination, the Veteran casually dressed, and had unremarkable psychomotor activity and rapid and loud speech.  He was cooperative, friendly, and attentive.  His affect was normal and his mood was anxious.  His attention and orientation were intact.  His thought process and thought content were unremarkable, with no delusions.  He understood the outcome of his behavior and that he had a problem.  He had no sleep impairment, hallucinations, inappropriate behavior, obsessive/ritualistic behavior, panic attacks, homicidal or suicidal thoughts, or episodes of violence.  His impulse control was good.  He was able to maintain minimum personal hygiene and there was no problem with activities of daily living.  His memory was normal.  He was capable of managing financial affairs.  His occupational history consisted of military career and pastor, and he was retired in 2010 because he was eligible by age or duration of work.  The diagnosis was partner relational problems and anxiety disorder secondary sexual dysfunction, and a GAF score of 65 was given.  It was noted that the Veteran had become more anxious since he retired about a year ago.  The examiner noted that the Veteran's mental disorder signs and symptoms resulted in deficiencies in thinking (negative thinking), family relations (marital problem due to sexual dysfunction), but not in work or mood.  The examiner found that although the Veteran retired last year, if he was to be employed presently, his anxiety could affect his productivity and reliability in a job setting.

The Veteran underwent another VA examination in January 2015.  The diagnosis was anxiety disorder secondary to sexual dysfunction.  The examiner found that the Veteran's level of occupational and social impairment with regards to his mental diagnosis was best summarized as occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  As to social relationships, the Veteran has been married to his second wife for 32 years and had 5 daughters.  He had a close relationship with his wife and three of the children.  He had several close friends.  He reported that he trained dogs and that he had a show dog.  As to occupational functioning, he stated that he retired at age 70 but he had a brief job as a pastor last summer.  He was involved in helping different groups of veterans.  His symptoms included depressed mood, anxiety, chronic sleep impairment, and intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  On examination, the Veteran was fully oriented, appropriately dressed and groomed.  He was pleasant and friendly.  His mood was anxious and his speech was normal.  His thought process was logical and goal-oriented.  His memory and concentration were intact.  His judgement was good and there was no indication of hallucinations or delusions.  The Veteran denied experiencing any suicidal or homicidal thoughts or plans.  

Based on the foregoing evidence, the Board finds that the functional impairment resulting from the Veteran's mental disorder most closely approximates the criteria for a 30 percent disability rating for this period.  38 C.F.R. § 4.7.  His GAF score was 65, which is indicative of mild impairment or some difficulty in social and occupation functioning, but generally functioning pretty well, having some meaningful relationships.  DSM-IV at 46-47.  

The psychiatric findings on the October 2010 and January 2015 VA examinations show negative thinking and marital problems due to sexual dysfunction, depressed mood, anxiety, chronic sleep impairment, and intermittent inability to perform activities of daily living, such as maintenance of personal hygiene.  The Veteran's affect and speech were normal although his mood was anxious.  His thought process was logical and goal-oriented.  His memory and concentration were intact.  His judgment was good.  He was alert and oriented and he did not have problems with his thought process or speech. He denied delusions, hallucinations, suicidal and homicidal ideation; and his memory, insight, and judgment were intact.  The Board finds that this symptomatology corresponds with, and is compatible with a GAF score in the 70s, and is not similar in frequency, severity, or duration to those symptoms listed for occupational and social impairment with reduced reliability and productivity.

Significantly, the VA examiners did not find such level of occupational and social impairment.  Rather, the January 2015 VA examiner, who conducted a comprehensive psychiatric assessment of the Veteran, diagnosed anxiety disorder secondary sexual dysfunction and found that his mental diagnosis was best summarized as "occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress," which is the criteria for 10 percent rating.  See 38 C.F.R. § 4.130.  

In regard to the Veteran's social functioning, he has been married to wife for over 32 years now and had five children, and he maintained close relationship with three of the children.  He also reported he had several close friends.  He reported that he had a close relationship with his wife although their marital relationship was affected by sexual dysfunction.  As to occupational functioning, the record reflects that the Veteran retired in 2009.  The October 2010 VA examiner stated that if the Veteran was to be employed his anxiety could affect his productivity and reliability in a job setting.  Indeed, the currently assigned 30 percent rating contemplates occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The Veteran retired at age 70, but he had a temporary job as a pastor in the summer of 2014, and he continued to maintain activities such as training dogs for dog shows.  As such, the evidence does not support a finding of difficulty in establishing and maintaining effective work and social relationships.

Accordingly, considering evidence in totality, the Board finds that the Veteran's disability picture more nearly approximates the criteria for the 30 percent disability rating, and therefore the 30 percent rating is the appropriate rating from October 18, 2010.

Hiatal Hernia

The Veteran's service-connected hiatal hernia has been evaluated as 10 percent disabling under 38 C.F.R. § 4.114, Diagnostic Code 7346.  The Board finds that rating the Veteran's hiatal hernia under Code 7346 is appropriate, as this diagnostic code specifically contemplates hiatal hernia and the same manifestations or potential manifestations produced by the Veteran's disability.

Under Diagnostic Code 7346 for hiatal hernia, a 10 percent rating is warranted for disability manifested by two or more of the symptoms for the 30 percent rating of less severity.  A 30 percent rating is contemplated for persistently recurrent epigastric distress with dysphagia (difficulty swallowing), pyrosis (heartburn), and regurgitation, accompanied by substernal or arm or shoulder pain, causing considerable impairment of health.  The maximum 60 percent rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7346.

A May 2007 VA examination report notes the Veteran's history of hiatal hernia for about 10 years.  In February 2006, he had anemia and an endoscopy (EGD) revealed mild chronic inflammation in the stomach.  He still had reflux symptoms about 4 times per week despite taking Lansoprazole and Zantac twice a day, and reflux symptoms composed of acid going up to his throat.  He was watching his diet and elevated the head of the bed.

During a November 2007 VA examination, the Veteran reported experiencing heartburn once a day since 1986.  He described upper abdominal pain, unassociated with nausea, vomiting, or radiation of pain to the upper chest.  There was no history hospital admissions or emergency department visits for nausea or vomiting.  Examination revealed normal abdominal contours without hepatosplenomegaly, with no tenderness in the epigastrium.  Bowel sounds were normal in all quadrants.  The diagnosis was heartburn, treated symptomatically with antacids and proton pump inhibitors (PPI's).  

A March 2008 medical record states that the Veteran had at least a 3 year history of mild anemia.  He denied history of chronic diarrhea or loose stool and he had unremarkable EGD/coloscopy in March 2006.  Review of gastrointestinal (GI) system revealed no nausea, no vomiting, no hematemesis, no melena, no hematochezia, no diarrhea and no constipation.  The assessment was iron deficiency anemia.

A November 2010 VA examination notes a diagnosis of mild-severity hiatal hernia and gastroesophageal reflux disease (GERD) with controlled symptoms.  It was noted that EGD confirmed mild bleeding and persistent heartburn in 2008 and heartburn episodes with dietary indiscretion continued in 2010.  There was no epigastric or substernal pain, no nausea or vomiting or diarrhea.  There was also no constipation, hematemesis, melena, pyrosis, dysphagia or regurgitation.

A January 2015 VA Esophageal Conditions examination report notes a diagnosis of GERD with history of no vomiting of blood or anemia, no black stools, rectal bleeding, nausea or weight loss, no GI reflux or sleep disturbances.  The treatment included antacids and PPI's.  Current symptoms included infrequent episodes of epipastic distress and reflux.  The Veteran did not have an esophageal stricture, spasm of esophagus (cardiospasm or achalasia), or an acquired diverticulum of the esophagus.  The examiner found that the Veteran's esophageal conditions did not impact his ability to work.

As noted above, the Veteran's service-connected hiatal hernia has been assigned a 10 percent disability rating pursuant to Diagnostic Code 7346.  In order for a higher rating to be warranted, the evidence of record must demonstrate, at a minimum, persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7346.  A review of the record reveals that throughout the pendency of this appeal, the Veteran's hiatal hernia was manifested by epigastric distress, reflux, heartburn, and mild anemia.  The evidence of record does not demonstrate symptoms of persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  See id.  The November 2010 VA examination noted there was no epigastric or substernal pain, no nausea or vomiting or diarrhea.  There was also no constipation, hematemesis, melena, pyrosis, dysphagia or regurgitation.  The January 2015 VA examination reported that current symptoms consisted of infrequent episodes of epipastic distress and reflux.  Accordingly, the Board finds that a 30 percent rating is not warranted for any distinct period during the pendency of this appeal.

Likewise, the evidence does not support a finding that the Veteran's hiatal hernia produced symptoms of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health.  Although the Veteran is found to have iron deficiency anemia, the March 2008 private medical record described the severity as "mild" anemia.  Accordingly, the Board finds that a 60 percent rating is not warranted for any distinct period during the pendency of this appeal.

The Board has also considered whether the Veteran's hiatal hernia warrant a higher rating under an alternative diagnostic code.  However, the evidence of record does not show any symptoms contemplated by the rating criteria for any disease of the digestive system which would warrant a higher disability rating.  See 38 C.F.R. § 4.114, Diagnostic Codes 7203, 7204, 7205 (2015).

Right Inguinal Herniorrhaphy Scar

The Board observes that, while the Veteran's claim was pending, new rating criteria for evaluating skin disabilities became effective on October 23, 2008; however, these regulations apply to claims filed on or after October 23, 2008.  See 73 Fed. Reg. 54712 (September 23, 2008).  The rating criteria applicable for rating scars, as in effect prior to October 23, 2008, are as follows:

Diagnostic Code 7801 provides ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion.  Scars that are deep or that cause limited motion in an area or areas exceeding 6 square inches (39 sq. cm.) are rated 10 percent disabling.  Scars in an area or areas exceeding 12 square inches (77 sq. cm.) are rated 20 percent disabling.  Scars in an area or areas exceeding 72 square inches (465 sq. cm.) are rated 30 percent disabling.  Scars in an area or areas exceeding 144 square inches (929 sq.cm.) are rated 40 percent disabling.  Note (1) to Diagnostic Code 7801 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) provides that a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118.

Diagnostic Code 7802 provides ratings for scars, other than the head, face, or neck, that are superficial or that do not cause limited motion.  Superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 sq. cm.) or greater, are rated 10 percent disabling.  Note (1) to Diagnostic Code 7802 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118.

Diagnostic Code 7803 provides a 10 percent rating for superficial unstable scars.  Note (1) to Diagnostic Code 7803 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118.

Diagnostic Code 7804 provides a 10 percent rating for superficial scars that are painful on examination.  Note (1) to Diagnostic Code 7804 provides that a superficial scar is one not associated with underlying soft tissue damage.

Diagnostic Code 7805 provides that other scars are to be rated on limitation of function of affected part.  38 C.F.R. § 4.118.

A November 2007 VA scars examination reflects a history of a right inguinal herniorrhaphy in 1986 without any complications.  The Veteran complained of a sensation of pins and needles on touching the scar.  There was no history of infection or rash involving the scar.  On examination, there was a 2 1/4 inch long and 1/8 inch wide, well healed scar in the right groin without evidence of keloid formation, ulceration, or bleeding.  No tenderness was noted on palpation of the scar.  The scar was not deeply adherent to the underlying tissue.  The texture of the skin was normal.  There was no elevation or depression of the surface contour of the scar.  No inflammation, edema, or keloid formation was noted.  The color of the skin over the scarred area was normal as compared to the surrounding skin.  The diagnosis was well-healed scar secondary to right inguinal herniorrhaphy, with minimal tenderness and sensitivity on palpation of the scar.  Sensations of pain and touch were normal around the scar.

A January 2015 VA scars examination notes a diagnosis of scars status post bilateral inguinal hernia repair surgeries.  The examiner noted that none of the scars were painful, unstable, or due to burns.  On physician examination of the anterior trunk, there was a single linear scar extending over bilateral groins measuring 25 cm long.  The examiner noted that the scars did not result in limitation of function and did not impact the Veteran's ability to work.

Thus, based on the forgoing, the Board concludes that a compensable rating is not warranted for the residual scar from right inguinal herniorrhaphy under Diagnostic Code 7805 because it does not result in any limitation of function.  For this reason, Diagnostic Code 7801 is also not applicable in this case.  In this regard, the Board notes that the January 2015 VA examination specifically noted that the scar does not result in limitation function.  

The November 2007 and January 2015 examination reports reflect that the Veteran's right inguinal herniorrhaphy scar is well-healed and superficial in nature.  However, the scar is clearly not in an area or areas of 144 square inches (929 sq. cm.) or greater.  See 38 C.F.R. § 4.118, Diagnostic Code 7802.  The November 2007 examination report noted that the Veteran had a 2 1/4 inches long and 1/8 inch wide scar in the right groin.  The January 2015 VA examiner found, on physical examination, a single linear scar extending over the bilateral groins mearing 25 cm long.  Additionally, VA examinations reflect that there was no keloid formation, abnormal texture, elevation or depression, ulceration, bleeding or breakdown, or adherence to the underlying tissue associated with the scar, therefore the Veteran's right inguinal herniorrhaphy scar is not an unstable scar.  See Notes (1) and (2), Diagnostic Code 7803.  Thus, a compensable rating under Diagnostic Code 7802 or 7803 is also not available.

The evidence of record shows the Veteran's complaints of pins and needles sensation on touching the scar and the November 2007 VA examination noting minimal tenderness and sensitivity on palpation of the scar.  Lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  The Veteran is accordingly competent to report observable symptoms and the Board has no reason to doubt the credibility of such statements.  Consequently, a 10 percent rating is assigned for the Veteran's right inguinal herniorrhaphy scar under Diagnostic Code 7804.

In order to warrant a rating in excess of 10 percent under the rating code in effect from October 23, 2008, the evidence would have to reflect that the Veteran has a deep scar with an area or areas exceeding 12 square inches (77 sq. cm) (Diagnostic Code 7801), or that he has at least three or four scars that are unstable or painful (Diagnostic Code 7804).  The evidence, as noted above, is against such a finding.

Accordingly, considering all of the evidence of record, the Board finds that the Veteran's disability picture more nearly approximates the criteria for a 10 percent rating for a right inguinal herniorrhaphy scar.  38 C.F.R. § 4.7.

Loss of Erectile Power

During a June 2007 VA examination, the Veteran reported erectile dysfunction.

Walter Reed Army Medical Center records show that in September 2008, the Veteran underwent a surgery for malfunctioning penile prosthesis, with a diagnosis of erectile dysfunction status post penile prosthesis placement.

During the October 2009 DRO hearing, the Veteran testified that his penis was curved with the use of the implant.

A November 2010 VA examination notes a diagnosis of chronic painless penile curvature.  It was noted that gradual painful curvature of the penis developed without the history acute penile trauma in 2000 and there had been no change in the penile curvature in 2010.  There were no reported symptoms.  On examination, there was 20 percent horizontal penile deformity.  The examiner opined that the cause of the penile curvature had not been determined and that idiopathic painless penile curvature can develop in older men without any history of penile trauma.

A January 2015 VA examination notes a diagnosis of erectile dysfunction related to hypertension medication.  The Veteran's treatment plan did not include taking continuous medication.  He did not have an orchiectomy, any renal dysfunction, or voiding dysfunction due to the condition.  He did not have retrograde ejaculation, or any history of chronic perididymitis, epididymo-orchitis, or prostatitis.  On physical examination, the Veteran's penis, testes, and epididymis were normal.  The examiner noted that he had normal adult genitalia, normal scrotum, with no penile deformity, and normal bilateral descended testicles.  The examiner also found that the Veteran's male reproductive system condition did not impact his ability to work.

The Board concludes that a 20 percent rating for the Veteran's service-connected loss of erectile power is warranted, given that the Veteran's penile deformity, curvature, was present during the November 2010 VA examination, during which the examiner noted gradual painful curvature of the penis developed without acute trauma since 2000.  As 20 percent is the maximum schedular rating assigned under diagnostic code 7522, clearly, a rating in excess of 20 percent must be denied.


Other Considerations

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the schedular ratings in this case are adequate.  The diagnostic criteria contemplate and adequately describe the symptomatology of the Veteran's service-connected disabilities.  See Thun, 22 Vet. App. at 115.  

The Veteran's spine, right knee, and bilateral hip disabilities are evaluated by rating criteria contemplating painful motion, limited motion, ankylosis, instability, weakness, and deformity of the respective joint.  He does not have symptoms associated with these disabilities that have been unaccounted for by the schedular ratings assigned herein.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5235 through 5243, 5250 through 5255, 5256 through 5263.

The Veteran's hypertension has been evaluated under criteria such as diastolic and systolic blood pressure as well as requirement of continuous medication for control.  He does not contend that he experiences any symptomatology caused by this disability that are unaccounted for by the rating criteria.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.

The Veteran's psychological factors affecting physical condition are evaluated by the rating criteria which specifically contemplate the level of occupational and social impairment caused by this disability.  See 38 C.F.R. § 4.130.  

The Veteran's hiatal hernia is evaluated by the rating criteria which specifically contemplate his symptoms of epigastric distress, reflux, heartburn and mild anemia, and any unlisted symptom combinations caused by his digestive system disability that are productive of severe impairment of health.  See 38 C.F.R. § 4.114, Diagnostic Code 7346.

The Veteran's right inguinal herniorrhaphy scar is evaluated by the rating criteria which specifically contemplate the scars/disfigurement, such as size and texture, as well as pain and any other disabling effects associated with this disability.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801 through7805 (in effect prior to October 23, 2008, and from October 23, 2008).

The Veteran's service-connected loss of erectile power is contemplated and reasonably described by the rating criteria under Diagnostic Code 7522.  See 38 C.F.R. § 4.115b.  In this regard, the Veteran's disability is manifested by erectile dysfunction with deformity.  This type of disability picture is specifically addressed in the rating criteria set forth in Diagnostic Code 7522.

Accordingly, a comparison of the Veteran's symptoms resulting from his service-connected disabilities with the pertinent schedular criteria does not show that the service-connected hypertension or tinea pedis presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).

Consequently, the Board finds that the available schedular ratings are adequate to rate the Veteran's service-connected disabilities.  Furthermore, marked interference with employment or frequent periods of hospitalization has not been shown.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  As such, referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.

The Board notes that under Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

These issues have been reviewed with consideration of whether further staged ratings would be warranted.  While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected disabilities, the evidence is against the assignment of ratings in excess of those currently assigned for the Veteran's service-connected disabilities during the rating periods on appeal.  As such, further staged ratings are not for application.  See Hart, 21 Vet. App. at 509.

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating for compensation purposes based on individual unemployability (TDIU), either expressly raised by the veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the record reflects that the Veteran retired from his full-time job at age 70 in 2010.  The December 2010 VA examiner opined that the Veteran would still be able to hold down the type of work he used to do in a sedentary position.  Therefore, the evidence does not demonstrate that the Veteran's service-connected disabilities prevent him from securing and following substantially gainful employment.  Accordingly, the Board concludes that a claim for a TDIU has not been raised.

In reaching this decision, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against assigning higher disability ratings, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a rating in excess of 20 percent for arthritis of the thoracolumbar spine is denied.

Entitlement to a rating in excess of 10 percent for DDD of the cervical spine is denied.

Entitlement to a rating in excess of 10 percent for right knee meniscectomy is denied.

Entitlement to a compensable rating for arthritis of the right hip, prior to December 14, 2010, is denied.

Entitlement to a rating in excess of 10 percent for arthritis of the right hip, from December 14, 2010, is denied.

Entitlement to a compensable rating for arthritis of the left hip, prior to December 14, 2010, is denied.

Entitlement to a rating in excess of 10 percent for arthritis of the left hip, from December 14, 2010, is denied.

Entitlement to a rating in excess of 10 percent for hypertension is denied.

Entitlement to a rating in excess of 10 percent for psychological factors affecting physical condition, prior to October 18, 2010, is denied.

Entitlement to a rating in excess of 30 percent for psychological factors affecting physical condition, from October 18, 2010, is denied.

Entitlement to a rating in excess of 10 percent for hiatal hernia is denied.

Entitlement to a rating in excess of 10 percent for right inguinal herniorrhaphy scar is denied.

Entitlement to a rating of 20 percent, but no higher, for loss of erectile power associated with hypertension is granted.


REMAND

In its August 2013 remand, the Board instructed that the Veteran be provided appropriate VA examinations to determine the current severity of his service-connected disabilities, specifically to include his right distal fibular fracture (right ankle disability) and residuals of right inguinal hernia repair.  However, no examination was undertaken with regard to his right ankle disability and residuals of right inguinal hernia repair.  RO compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Thus, the case must be remanded again for the RO to obtain another VA examination.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for an appropriate VA examination to determine the extent, severity and manifestations of his service-connected residuals of a right distal fibula fracture.  The claims file must be made available to the examiner for review in conjunction with the examination.  

All pertinent symptomatology and findings must be reported in detail.  The examiner must conduct full range of motion studies on the right ankle.  The examiner must first record the range of motion on clinical evaluation, in terms of degrees with a goniometer.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be repeated after at least three repetitions and after any appropriate weight-bearing exertion.

The examiner must state whether there is ankylosis of the ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity; ankylosis of the ankle in plantar flexion, between 30 degrees and 40 degrees, or in dorsiflexion, between 0 degrees and 10 degrees.

Then, after reviewing the Veteran's complaints and medical history, the examiner must render an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc.

2.  Schedule the Veteran for an appropriate VA examination to determine the extent, severity and manifestations of his service-connected residuals of right inguinal hernia repair.  The claims file must be made available to the examiner for review in conjunction with the examination.  

All pertinent symptomatology and findings must be reported in detail.  The examiner must perform any test or studies deemed necessary for accurate and current assessment.  The examiner must also state whether the Veteran's service-connected right inguinal hernia results in postoperative recurrent hernia, readily reducible and well supported by truss or belt.

3.  The Veteran should be advised that failure to appear for an examination as requested, and without good cause, could adversely affect his claims, to include denial.  38 C.F.R. § 3.655 (2015).

4.  Thereafter, readjudicate the issues on appeal, considering all evidence of record.  If any benefit sought is not granted to the fullest extent, issue a Supplemental Statement of the Case and afford the Veteran and his representative an appropriate opportunity to respond.  The case should be returned to the Board, as warranted. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


